                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0040-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DOMITRIC TYRONE HAWKINS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for early termination of
16   supervised release (Dkt. No. 38). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          Defendant pled guilty to one count of failure to register and update sex offender
20   registration. (Dkt. Nos. 26, 30.) He was sentenced by the Court for time served, plus five years of
21   supervised release. (Dkt. No. 36.) His supervised release began on August 4, 2015. (Id.)
22          Defendant now asks the Court to terminate his supervised release 17 months early. (Id.)
23   Defendant asserts that early termination is appropriate because he has not had any violations
24   while on probation, and there is no reason to continue supervision of a person who has
25   demonstrated rehabilitation and poses little risk of reoffending. (Dkt. No. 38.) More pressingly,
26   Defendant seeks early termination of his supervision because the Make a Wish Foundation has


     ORDER
     CR15-0040-JCC
     PAGE - 1
 1   agreed to finance a trip for Defendant’s family to Disney World. (Id. at 3.) Probation contacted

 2   the Middle District of Florida to request permission for Defendant to travel there, but the request

 3   was denied. (Dkt. No. 38-1 at 2.) Probation indicated that it cannot support an early termination,

 4   but “believe[s] any concerns of recidivism have been adequately addressed through treatment

 5   and supervision.” (Id.) The Government objects to Defendant’s request because “[t]he

 6   government simply cannot . . . endorse an action that would serve to undermine the position of a

 7   stakeholder that is in a better position to evaluate the merits of [Defendant’s] travel request.”

 8   (Dkt. No. 39.)
 9   II.    DISCUSSION

10          The Court may terminate a term of supervised release “if it is satisfied that such action is

11   warranted by the conduct of the defendant released and the interest of justice.” 18 U.S.C.

12   § 3583(e)(1). In deciding whether early termination is appropriate, the Court must consider

13   several factors, including the nature and circumstances of the offense, the history and

14   characteristics of the defendant, the need to deter criminal conduct, the need to protect the public

15   from further crimes, the need to provide the defendant with correctional treatment in the most

16   effective manner, and the need to avoid disparity among similarly situated defendants. 18 U.S.C.

17   § 3583(e) (citing to factors listed by 18 U.S.C. § 3553(a)).

18          The Court considers each of the § 3553(a) factors in light of Defendant’s case.

19   Defendant’s underlying offense is a serious one—in 2003, he was convicted of criminal sexual

20   assault with force or threat of force against a 14-year-old victim. (Dkt. No. 1 at 3.) But

21   Defendant did not have another conviction until 2015, the offense for which he is currently on

22   supervised release. (Dkt. No. 38 at 1.) Other than that, Defendant does not have any other

23   notable criminal history.

24          Defendant has not had a single supervision violation. (Dkt. No. 38-1 at 2.) Probation

25   believes that any concerns of recidivism have been addressed. (Id.) The Court does not perceive

26   a large deterrent effect from requiring Defendant to remain under supervision. Similarly, the


     ORDER
     CR15-0040-JCC
     PAGE - 2
 1   Court does not find that continued supervision would meaningfully protect the public from

 2   further crimes—Defendant was 21 years old when he committed the sexual assault; he is now 38

 3   years old. (Id.) Furthermore, Defendant will still be subject to a registration requirement

 4   regardless of whether he remains on supervised release.

 5          In consideration of all of the factors set forth in 18 U.S.C. § 3553(a) and the interests of

 6   justice, the Court finds that it is appropriate to terminate Defendant’s supervision early. The

 7   Court gives particular weight to Defendant’s good behavior on supervision, the lack of

 8   deterrence from further supervision, and the lack of protection to the public that continued
 9   supervision would bring.
10   III.   CONCLUSION

11          For the foregoing reasons, Defendant’s motion for early termination of his supervised

12   release (Dkt. No. 38) is GRANTED.

13          DATED this 26th day of March 2019.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0040-JCC
     PAGE - 3
